        Case 7:19-cv-11281-PMH
Case 7-19-cv-11281-PMH          Document
                          Document       15 inFiled
                                   14 Filed    NYSD 08/13/20 Page 1 ofPage
                                                      on 08/12/2020    2   1 of 2




                              Application granted. Conference adjourned to 8/27/2020 at
                              10:30 a.m.

                              SO ORDERED.

                              _______________________
                              Philip M. Halpern
                              United States District Judge

                              Dated: New York, New York
                                     August 13, 2020
        Case 7:19-cv-11281-PMH
Case 7-19-cv-11281-PMH          Document
                          Document       15 inFiled
                                   14 Filed    NYSD 08/13/20 Page 2 ofPage
                                                      on 08/12/2020    2   2 of 2
